Case 1:18-cr-00425-JFK Document 46 Filed 09/23/20 Page], Of dennamzsmms
HUSDC SDNY al
SDOCUS MEN T

ee wea TOA
PBLEC
UNITED STATES DISTRICT COURT | 00C By rn

 

 

SOUTHERN DISTRICT OF NEW YORK bck oto
mm mmm x
UNITED STATES OF AMERICA
~ Ve = [Proposed] ORDER
LAWRENCE McAFFE, 18 Cr. 425 (JFK)
Defendant.
eee em mem x

IT IS HEREBY ORDERED that the defendant shall continue to
be committed to the custody of the Attorney General, or his
authorized representative, who shall continue to hospitalize the
defendant for treatment and evaluation at a Bureau of Prisons
Medical Center pursuant to 18 U.S.C. § 4246;

IT IS FURTHER ORDERED that personnel at the designated
Bureau of Prisons Medical Center shall evaluate the defendant
pursuant to 18 U.S.C. § 4246 to determine if the defendant is
presently suffering from a mental disease or defect as a result
of which, should the defendant be release from custody, his
release would create a substantial risk of bodily injury to
another person or serious damage to property of another;

IT IS FURTHER ORDERED that, the responsible examining
physician shall prepare a report containing the results of its
evaluation described above and transmit that report to the
Court, the defendant’s attorney, and attorneys for the

Government by November 14, 2020;
Case 1:18-cr-00425-JFK Document 46 Filed 09/23/20 Page 2 of 2

IT IS FURTHER ORDERED that, with the consent of the
defendant, that time in this matter be excluded until November

30, 2020.

SO ORDERED:

Soto t Keone

HE HONORABLE JOHN F, KEENAN

 

Dated: September 23, 2020
